Title: 22d.
From: Adams, John Quincy
To: 


       This morning I sent down a Cart with my two trunks that are going to Haverhill. I intended to go myself in the forenoon, but at length resolv’d to go and dine with Mrs. Quincy, and from thence go forward to Boston. My two good Cousins went in the Chaise; I walk’d it, with Mr. Tyler. We were not expected, and somewhat late: we found Parson Wibird there, who ask’d me abundance, of questions, mostly concerning the Women of the different Countries I had been in. I observed this to him, and he said, “Yes I always inquire about the best things first” an honourable testimony in favour of the Ladies, as it comes from an old Batchelor; who I believe would have spent his days much more pleasantly than he has, had he taken to himself, one of these best things thirty five years ago. Of all negative happiness, I think, that attending the life of an old batchelor is the most insipid.
       
        On some fond breast the parting soul relies,
        Some pious drops the closing eye requires.
       
       After dinner Mr. Tyler, and I mounted our horses, and trudg’d on towards Boston: at Milton, we stopp’d for half an hour at Genl: Warren’s, and found Mrs. Otis there. At about 5 o’clock, we got to the neck: there Mr. Tyler left me, and went to Jamaica Plains where his mother lives. When I got to my uncle Cranch’s lodgings, he told me, that the Stage between this and Haverhill, will not go this week; so that my trunks cannot be sent. Went to my uncle Smith’s. Mrs. Otis and Mrs. Welch spent the evening there, and I was obliged to take a hand at whist, which is never very agreeable to me, but which I always think myself obliged to do, when a party cannot otherwise be made.
      